DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final rejection on the merits of this application. Claims 1-17 and 20-22 are rejected and currently pending, as discussed below.


Response to Arguments
Regarding the Objections to the Claims, Applicant’s amendments to claims 8 and 17 are acknowledged. The objections are hereby withdrawn.
Regarding the 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(a) and 112(b) rejections of the claims, Applicant’s amendments to the claims are acknowledged. The interpretation and rejections to the claims are hereby withdrawn.
Regarding the 35 U.S.C. 101 rejections of claims 1-17 and 20-22, Applicant’s arguments, in particular that the generated specific maps are used to control movement of the multiple types of robots, are found to be persuasive. The rejections to the claims are hereby withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-17 and 20-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9, 14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200170474 A1, with an earliest priority date of 06/14/2017, hereinafter "Wu", in view of KR20170088228A, published 08/01/2017, hereinafter "Lee", and “Generating individual maps from Universal map for heterogeneous mobile robots”, published 2010, hereinafter “Takemura”.

Regarding Claim 1, Wu teaches:
An information processing apparatus comprising: (see at least [0028])
acquire map data of a movable area generated by a robot based on map data indicating the movable area, respectively; (see at least [0029]-[0031], acquisition module 100 which acquires map data from the sensors of a robot indicating positions of obstacles and moveable regions)
generate, from the generated common map of the movable area, multiple types of specific maps of the movable area to be respectively used by robots. (see at least see at least [0033]-[0035], dividing module 200 which divides the common map into specific maps of different types based on classification to be used by the robot)
Wu fails to teach:
a memory configured to store instructions;
and a processor configured to execute the instructions to:
acquire map data generated by at least one of multiple types of robots in different formats;
generate, from the acquired map data of the movable area, a common map of the movable area for commonly managing movements of the multiple types of robots; 
the specific maps used by the multiple types of robots using conversion parameters between the generated common map and each of the multiple types of specific maps.
Lee teaches:
a memory configured to store instructions; (see at least [0177])
and a processor configured to execute the instructions to: (see at least [0177])
acquire map data of a movable area generated by at least one of multiple types of robots that move based on map data in different formats indicating movable areas, respectively; (see at least [0039], wherein map data is acquired from a multi-robot, and [0037], wherein “multi-robot” refers to a plurality of robots, and [0048], wherein the map data is in position information format and environment information format)
generate, from the acquired map data of the movable area, a common map of the movable area for commonly managing movements of the multiple types of robots; (see at least [0063], wherein each robot of the multi-robot creates a local map from the map data is collected, and [0080]-[0081], wherein the local maps from each robot are merged to create a common map)
generate, from the generated common map, multiple types of specific maps to be respectively used by the multiple types of robots. (see at least [0037], wherein “multi-robot” refers to a plurality of robots)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Wu with the technique of using multiple types of robots to acquire map data and generate a common map of Lee. It would have been obvious to modify because doing so allows accurate and fast positioning and map creating for environments that multiple robots travel in, as recognized by Lee (see at least [0011]-[014]).
Takemura teaches:
generate, from the generated common map of the movable area, multiple types of specific maps of the movable area to be respectively used by the multiple types of robots using conversion parameters between the generated common map and each of the multiple types of specific maps. (see at least page 3462-3463, section III.A, “LRF-based navigation”, and see at least figure 1, wherein, from the Universal map, or generated common map, two types of occupancy grid maps (specific maps of the movable area) are generated based on a parameter of the robot in the multi-robot, in this example based on the height of the multi-robot. Therefore, different height slices of the universal map (multiple types of specific maps), are generated based on position matching of sensors (conversion parameters) between the universal map (common map) and the different heights of individual maps (multiple types of specific maps). See at least figure 10, wherein the resulting grid maps are simulated using two different sensors installed at different heights on a robot (blue and purple paths) to simulate two robots of different heights)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the apparatus of Wu and Lee with Takemura’s technique of generating multiple types of specific maps using conversion parameters. It would have been obvious to modify because doing so allows for a robust method of localization and navigation for multiple types of heterogeneous robots, as recognized by Takemura (see at least page 465, section IV, Conclusion).

Regarding Claim 2, Wu, Lee, and Takemura teach all of the limitations of Claim 1 as discussed above, and Wu additionally teaches:
wherein the multiple types of robots include robots with different attributes, (see at least [0039], wherein the robots have different roles and tasks to perform)
and the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in accordance with attributes of the multiple types of robots, respectively. (see at least [0039], wherein the common map is divided into specific maps based on the roles and tasks for the robot needed)

Regarding Claim 3, Wu, Lee, and Takemura teach all of the limitations of Claim 2 as discussed above, and Wu remains silent on:
wherein the generated common map is a three-dimensional map including information in a height direction,
the multiple types of robots include robots of different sizes in a height direction, 
and the processor is configured to execute the instructions to generate the multiple types of specific maps by slicing the common map at different heights corresponding to the different sizes in the height direction of the multiple types of robots.
Takemura teaches:
wherein the generated common map is a three-dimensional map including information in a height direction, (see at least page 3460, section II, “Universal Map”, wherein the generated universal map (common map) is a 3D environment model, and see at least page 3461, section II.B, “Generation of Universal Map”, wherein the 3D map is generated using vertical range data, or information in a height direction)
the multiple types of robots include robots of different sizes in a height direction, (See at least figure 10, wherein the resulting grid maps are simulated using two different sensors installed at different heights on a robot (blue and purple paths) to simulate two robots of different heights)
and the processor is configured to execute the instructions to generate the multiple types of specific maps by slicing the common map at different heights corresponding to the different sizes in the height direction of the multiple types of robots. (see at least page 3462-3463, section III.A, “LRF-based navigation”, and see at least figure 1, wherein, from the Universal map, or generated common map, two types of occupancy grid maps (specific maps of the movable area) corresponding to an upper and lower slice of the common map, are generated based on the height of the multi-robot. See at least figure 1, wherein the resulting specific maps generated include slices of the Universal map at various heights)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the apparatus of Wu, Lee, and Takemura with Takemura’s technique of generating multiple types of specific maps by slicing the common map at different heights. It would have been obvious to modify because doing so allows for a robust method of localization and navigation for multiple types of heterogeneous robots, as recognized by Takemura (see at least page 465, section IV, Conclusion).

Regarding Claim 4, Wu, Lee, and Takemura teach all of the limitations of Claim 2 as discussed above, and Wu additionally teaches:
wherein the multiple types of robots include robots with different roles, (see at least [0039], wherein the robots have different roles and tasks to perform)
the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in accordance with roles of the multiple types of robots, respectively. (see at least [0039], wherein the common map is divided into specific maps based on the roles and tasks for the robot needed)

Regarding Claim 6, Wu, Lee, and Takemura teach all of the limitations of Claim 1 as discussed above, and Wu additionally teaches:
wherein the generated common map includes a plurality of elements with different attributes, respectively, (see at least [0037], wherein the common map contains obstacles and their conditions, or attributes)
and the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of elements, respectively. (see at least [0037], wherein specific maps are divided from the common map based on the condition and position of the obstacles)

Regarding Claim 7, Wu, Lee, and Takemura teach all of the limitations of Claim 6 as discussed above, and Wu additionally teaches:
wherein the generated common map includes a plurality of obstacles with different attributes, respectively, (see at least [0037], wherein the common map contains obstacles and their conditions, or attributes)
and the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of obstacles, respectively (see at least [0036]-[0037], wherein specific maps are divided from the common map based on the condition and position of the obstacles)

Regarding Claim 9, Wu, Lee, and Takemura teach all of the limitations of Claim 6 as discussed above, and Wu additionally teaches:
wherein the generated common map includes a plurality of regions with different attributes, respectively, (see at least [0038], wherein the common map contains different regions with attributes, such as the type of room the region is)
and the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of regions, respectively. (see at least [0036] and [0038], wherein specific maps are divided from the common map and classified on the attributes of the regions)

Regarding Claim 14, Wu, Lee, and Takemura teach all of the limitations of Claim 1 as discussed above, and Wu remains silent on:
wherein the processor is further configured to execute the instructions to acquire map data within different areas respectively generated by the multiple type of robots, 
and generate the common map by connecting the map data within the different areas
Lee teaches:
wherein the processor is further configured to execute the instructions to acquire map data within different areas respectively generated by the multiple type of robots, (see at least [0131]-[0133], wherein the multiple robots travel different areas to acquire map data to transmit to the server 560)
and generate the common map by connecting the map data within the different areas (see at least [014], wherein the common map generator generates the common map by merging the map data from the multiple robots)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the information processing apparatus of Wu, Lee, and Takemura with the map data acquisition and common map generation of Lee. It would have been obvious to modify because doing so allows accurate and fast positioning and map creating for environments that multiple robots travel in, as recognized by Lee (see at least [0011]-[014]).

Regarding Claim 16, Wu teaches:
An information processing method comprising: 
acquiring map data of a movable area generated by a robot based on map data indicating the movable area, respectively; (see at least [0029]-[0031], acquisition module 100 which acquires map data from the sensors of a robot indicating positions of obstacles and moveable regions)
generating, from the generated common map of the movable area, multiple types of specific maps of the movable area to be respectively used by robots. (see at least see at least [0033]-[0035], dividing module 200 which divides the common map into specific maps of different types based on classification to be used by the robot)
Wu fails to teach:
acquiring map data generated by at least one of multiple types of robots in different formats;
generating, from the acquired map data of the movable area, a common map of the movable area for commonly managing movements of the multiple types of robots; 
the specific maps generated to be used by the multiple types of robots using conversion parameters between the generated common map and each of the multiple types of specific maps.
Lee teaches:
acquiring map data generated by at least one of multiple types of robots that move based on map data in different formats indicating movable areas, respectively; (see at least [0039], wherein map data is acquired from a multi-robot, and [0037], wherein “multi-robot” refers to a plurality of robots, and [0048], wherein the map data is in position information format and environment information format)
generating, from the acquired map data of the movable area, a common map of the movable area for commonly managing movements of the multiple types of robots; (see at least [0063], wherein each robot of the multi-robot creates a local map from the map data is collected, and [0080]-[0081], wherein the local maps from each robot are merged to create a common map)
generating, from the generated common map, multiple types of specific maps to be respectively used by the multiple types of robots. (see at least [0037], wherein “multi-robot” refers to a plurality of robots)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wu with the technique of using multiple types of robots to acquire map data and generate a common map of Lee. It would have been obvious to modify because doing so allows accurate and fast positioning and map creating for environments that multiple robots travel in, as recognized by Lee (see at least [0011]-[014]).
Takemura teaches:
generating, from the generated common map of the movable area, multiple types of specific maps of the movable area to be respectively used by the multiple types of robots using conversion parameters between the generated common map and each of the multiple types of specific maps. (see at least page 3462-3463, section III.A, “LRF-based navigation”, and see at least figure 1, wherein, from the Universal map, or generated common map, two types of occupancy grid maps (specific maps of the movable area) are generated based on a parameter of the robot in the multi-robot, in this example based on the height of the multi-robot. Therefore, different height slices of the universal map (multiple types of specific maps), are generated based on position matching of sensors (conversion parameters) between the universal map (common map) and the different heights of individual maps (multiple types of specific maps). See at least figure 10, wherein the resulting grid maps are simulated using two different sensors installed at different heights on a robot (blue and purple paths) to simulate two robots of different heights)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Wu and Lee with Takemura’s technique of generating multiple types of specific maps using conversion parameters. It would have been obvious to modify because doing so allows for a robust method of localization and navigation for multiple types of heterogeneous robots, as recognized by Takemura (see at least page 465, section IV, Conclusion).

Regarding Claim 17, Wu teaches:
acquiring map data of a movable area generated by a robot based on map data indicating the movable area, respectively; (see at least [0029]-[0031], acquisition module 100 which acquires map data from the sensors of a robot indicating positions of obstacles and moveable regions)
generating, from the generated common map of the movable area, multiple types of specific maps of the movable area to be respectively used by robot. (see at least see at least [0033]-[0035], dividing module 200 which divides the common map into specific maps of different types based on classification to be used by the robot)
Wu fails to teach:
A non-transitory computer-readable storage medium storing an information processing program for causing a computer to execute a method, comprising:
acquiring map data generated by at least one of multiple types of robots in different formats;
generating, from the acquired map data of the movable area, a common map of the movable area for commonly managing movements of the multiple types of robots; 
generating specific maps to be respectively used by the multiple types of robots using conversion parameters between the generated common map and each of the multiple types of specific maps.
Lee teaches:
A non-transitory computer-readable storage medium storing an information processing program for causing a computer to execute a method, comprising: (see at least [0177])
acquiring map data generated by at least one of multiple types of robots that move based on map data in different formats indicating movable areas, respectively; (see at least [0039], wherein map data is acquired from a multi-robot, and [0037], wherein “multi-robot” refers to a plurality of robots, and [0048], wherein the map data is in position information format and environment information format)
generating, from the acquired map data of the movable area, a common map of the movable area for commonly managing movements of the multiple types of robots; (see at least [0063], wherein each robot of the multi-robot creates a local map from the map data is collected, and [0080]-[0081], wherein the local maps from each robot are merged to create a common map)
generating, from the generated common map, multiple types of specific maps to be respectively used by the multiple types of robots. (see at least [0037], wherein “multi-robot” refers to a plurality of robots)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer-executed method of Wu with the technique of using multiple types of robots to acquire map data and generate a common map of Lee. It would have been obvious to modify because doing so allows accurate and fast positioning and map creating for environments that multiple robots travel in, as recognized by Lee (see at least [0011]-[014]).
Takemura teaches:
generating, from the generated common map of the movable area, multiple types of specific maps of the movable area to be respectively used by the multiple types of robots using conversion parameters between the generated common map and each of the multiple types of specific maps. (see at least page 3462-3463, section III.A, “LRF-based navigation”, and see at least figure 1, wherein, from the Universal map, or generated common map, two types of occupancy grid maps (specific maps of the movable area) are generated based on a parameter of the robot in the multi-robot, in this example based on the height of the multi-robot. Therefore, different height slices of the universal map (multiple types of specific maps), are generated based on position matching of sensors (conversion parameters) between the universal map (common map) and the different heights of individual maps (multiple types of specific maps). See at least figure 10, wherein the resulting grid maps are simulated using two different sensors installed at different heights on a robot (blue and purple paths) to simulate two robots of different heights)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computer-executed method of Wu and Lee with Takemura’s technique of generating multiple types of specific maps using conversion parameters. It would have been obvious to modify because doing so allows for a robust method of localization and navigation for multiple types of heterogeneous robots, as recognized by Takemura (see at least page 465, section IV, Conclusion).

Regarding Claim 21, Wu, Lee, and Takemura teach all of the limitations of Claim 2 as discussed above, and Wu additionally teaches:
wherein the generated common map includes a plurality of elements with different attributes, respectively, (see at least [0037], wherein the common map contains obstacles and their conditions, or attributes)
and the processor is configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of elements, respectively. (see at least [0037], wherein specific maps are divided from the common map based on the condition and position of the obstacles)

Claims 5, 8, 10-12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee, and Takemura as applied to claims above, and further in view of US 20160129592 A1, filed 09/24/2015, hereinafter "Saboo".

Regarding Claim 5, Wu, Lee, and Takemura teach all of the limitations of Claim 2 as discussed above, and Wu remains silent on:
wherein the multiple types of robots include robots with different moving ranges within the movable area, 
and the processor is configured to execute the instructions to generate the multiple types of specific maps from the generated common map in accordance with moving ranges of the multiple types of robots, respectively.
Saboo teaches:
wherein the multiple types of robots include robots with different moving ranges within the movable area, (see at least [0048], wherein the different robots have different moving ranges according to the level of charge in their battery)
and the processor is configured to execute the instructions to generate the multiple types of specific maps from the generated common map in accordance with moving ranges of the multiple types of robots, respectively.(see at least [0082], wherein robots monitor their battery power level, and [0049] and [0110], wherein map updates are pushed to robots with low battery power to schedule battery replacements)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the moving ranges and map generation in consideration of moving ranges of Saboo. It would have been obvious to modify because doing so allows convenient charging of robots within a fleet without waiting for batteries to charge, as recognized by Saboo (see at least [0048]-[0049]).

Regarding Claim 8, Wu, Lee, and Takemura teach all of the limitations of Claim 7 as discussed above, and Wu remains silent on:
and the processor is configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of obstacles and moving abilities of the multiple types of robots, respectively
However, Wu does teach the processor is configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of obstacles, respectively (see at least [0036]-[0037], wherein specific maps are divided from the common map based on the condition and position of the obstacles)
Saboo teaches:
and the processor is configured to execute the instructions to generate the multiple types of specific maps from the generated common map in consideration of attributes of the plurality of obstacles and moving abilities of the multiple types of robots, respectively (see at least [0099] and [0108], wherein robots with moving abilities to perform certain tasks, like moving obstacles, receive updated maps indicating obstacles to pick up)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the apparatus of Wu, Lee, and Takemura with the technique of generating specific maps in consideration of the obstacles and moving abilities of the robots of Saboo. It would have been obvious to modify because doing so allows convenient navigation of a fleet of robots without being hindered by the presence of obstacles in the environment, as recognized by Saboo (see at least [0108]).

Regarding Claim 10, Wu, Lee, and Takemura teach all of the limitations of Claim 9 as discussed above, and Wu remains silent on:
wherein the plurality of regions with different attributes included in the generated common map includes at least one of a dedicated area where the robot moves, an area where the robot should not enter, and an area where a moving speed of the robot is limited
Saboo teaches:
wherein the plurality of regions with different attributes included in the generated common map includes at least one of a dedicated area where the robot moves, an area where the robot should not enter, and an area where a moving speed of the robot is limited (see at least [0036]-[0037] and [0039], wherein the common map includes fixed areas such as areas dedicated for storage (where the robot should not enter), or areas for pedestal robots which are affixed to the ground and only move their arm (dedicated areas where robots move))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the dedicated areas of the common map of Saboo. It would have been obvious to modify because doing so allows convenient navigation of a fleet of robots without being hindered by the presence of obstacles in the environment, as recognized by Saboo (see at least [0108]).

Regarding Claim 11, Wu, Lee, and Takemura teach all of the limitations of Claim 9 as discussed above, and Wu remains silent on:
wherein the processor is configured to execute the instructions to generate multiple types of specific maps for time periods during which one of the multiple types of robots moves, respectively
Saboo teaches:
wherein the processor is configured to execute the instructions to generate multiple types of specific maps for time periods during which one of the multiple types of robots moves, respectively (see at least [0071], wherein the common map is updated based on the time periods each robot is expected to move during, and [0089], wherein updates to the common map are pushed as specific maps to individual robots to anticipate where other robots will be in the future)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the technique of generating maps based on time periods of robot movement of Saboo. It would have been obvious to modify because doing so allows convenient navigation of a fleet of robots without being hindered by the presence of obstacles or other robots in the environment, as recognized by Saboo (see at least [0108]).

Regarding Claim 12, Wu, Lee, and Takemura teach all of the limitations of Claim 1 as discussed above, and Wu remains silent on:
wherein the generated common map includes a plurality of elements with different movabilities depending on the multiple types of robots, respectively, 
and the processor is further configured to execute the instructions to update, in consideration of the different movabilities, positions of the plurality of elements included in the generated common map.
Saboo teaches:
wherein the generated common map includes a plurality of elements with different movabilities depending on the multiple types of robots, respectively, (see at least [0111]-[0113], wherein the common map contains a plurality of objects and predicts their future locations, indicating levels of movability of the elements)
and the processor is further configured to execute the instructions to update, in consideration of the different movabilities, positions of the plurality of elements included in the generated common map. (see at least [0116], wherein the positions of the plurality of elements on the map are updated with new locations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the technique of updating positions of elements based on their movability of Saboo. It would have been obvious to modify because doing so allows convenient navigation of a fleet of robots without being hindered by the presence of obstacles or other robots in the environment, as recognized by Saboo (see at least [0108]).

Regarding Claim 20, Wu, Lee, and Takemura teach all of the limitations of Claim 4 as discussed above, and Wu remains silent on:
wherein the multiple types of robots include robots with different moving ranges, 
and the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in accordance with moving ranges of the multiple types of robots, respectively.
Saboo teaches:
wherein the multiple types of robots include robots with different moving ranges, (see at least [0048], wherein the different robots have different moving ranges according to the level of charge in their battery)
and the processor is further configured to execute the instructions to generate the multiple types of specific maps from the generated common map in accordance with moving ranges of the multiple types of robots, respectively. (see at least [0082], wherein robots monitor their battery power level, and [0049] and [0110], wherein map updates are pushed to robots with low battery power to schedule battery replacements)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the moving ranges and map generation in consideration of moving ranges of Saboo. It would have been obvious to modify because doing so allows convenient charging of robots within a fleet without waiting for batteries to charge, as recognized by Saboo (see at least [0048]-[0049]).

Regarding Claim 22, Wu, Lee, and Takemura teach all of the limitations of Claim 6 as discussed above, and Wu remains silent on:
wherein the generated common map includes a plurality of elements with different movabilities depending on the multiple types of robots, respectively, 
and the processor is further configured to execute the instructions to update, in consideration of the different movabilities, positions of the plurality of elements included in the generated common map.
Saboo teaches:
wherein the generated common map includes a plurality of elements with different movabilities depending on the multiple types of robots, respectively, (see at least [0111]-[0113], wherein the common map contains a plurality of objects and predicts their future locations, indicating levels of movability of the elements)
and the processor is further configured to execute the instructions to update, in consideration of the different movabilities, positions of the plurality of elements included in the generated common map. (see at least [0116], wherein the positions of the plurality of elements on the map are updated with new locations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the technique of updating positions of elements based on their movability of Saboo. It would have been obvious to modify because doing so allows convenient navigation of a fleet of robots without being hindered by the presence of obstacles or other robots in the environment, as recognized by Saboo (see at least [0108]).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee, and Takemura as applied to Claim 1 above, and further in view of US 20200368913 A1, with an earliest priority date of 09/21/2017, hereinafter "Scott".

Regarding Claim 13, Wu, Lee, and Takemura teach all of the limitations of Claim 1 as discussed above, and Wu remains silent on:
a storage that stores conversion information for converting a position on the generated common map into positions on the multiple types of specific maps; 
and the processor is further configured to execute the instructions to send movement instructions to the multiple types of robots by converting, using the conversion information, movement target positions of the multiple types of robot on the generated common map into movement target positions of the multiple types of robots on the multiple types of specific maps, respectively
Scott teaches:
a storage that stores conversion information for converting a position on the generated common map into positions on the multiple types of specific maps; (see at least [0034], wherein the central computer contains conversion parameters for multiple sources of robot sensor data with different communication protocol)
and the processor is further configured to execute the instructions to send movement instructions to the multiple types of robots by converting, using the conversion information, movement target positions of the multiple types of robot on the generated common map into movement target positions of the multiple types of robots on the multiple types of specific maps, respectively (see at least [0048] and [0060], wherein the converted sensor data is used to create recommended actions, or movement instructions to the connected robots in the system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the technique of storing and using conversion information to instruct the robots to move of Scott. It would have been obvious to modify because doing so allows consistent and standard communication between robots within a robotic system, even if the robots follow different data formats and communication protocols, as recognized by Scott (see at least [0003]-[0006]).

Regarding Claim 15, Wu, Lee, and Takemura teach all of the limitations of Claim 1 as discussed above, and Wu remains silent on:
wherein the processor is configured to execute the instructions to acquire map data in different formats respectively generated by the multiple types of robots, 
and generate the common map by converting the map data in the different formats into a common format.
Scott teaches:
the processor is configured to execute the instructions to acquire map data in different formats respectively generated by the multiple types of robots, (see at least [0034], wherein the robots in the robotic system acquires map data in different formats each according to its own proprietary communication protocol)
and generate the common map by converting the map data in the different formats into a common format. (see at least [0022] and [0034], wherein the different formats of data receive are homogenized to create different types of maps)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the information processing apparatus of Wu, Lee, and Takemura with the technique of acquiring and converting map data in different formats to create a common map of Scott. It would have been obvious to modify because doing so allows consistent and standard communication between robots within a robotic system, even if the robots follow different data formats and communication protocols, as recognized by Scott (see at least [0003]-[0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667